Title: 1771. Saturday June 8th.
From: Adams, John
To: 


       Bissill says, there are Settlements, upon this River, for 300 Miles— i.e. from Seabrook Saybrook where it discharges itself. The River, in the Spring, when the Snow melts, swells prodigiously and brings down the Washings of Mountains and old Swamps, rotten Wood and Leaves &c. to inrich the Intervale Lands, upon its banks.
       At eleven O Clock arrived at Wrights in Weathersfield. I have spent this Morning in Riding thro Paradise. My Eyes never beheld so fine a Country. From Bissills in Windsor to Hartford Ferry, 8 Miles, is one continued Street—Houses all along, and a vast Prospect of level Country on each Hand, the Lands very rich and the Husbandry pretty good. The Town of Hartford is not very compact, there are some very handsome and large Houses, some of brick. The State House is pretty large, and looks well. I stopped only to oat my Horse and get my Head and Face shaved, and then rode to Weathersfield 4 miles, on the West Side of the River.—Here is the finest Ride in America, I believe. Nothing can exceed the Beauty, and Fertility of the Country. The Lands upon the River, the flatt low Lands, are loaded with rich, noble Crops of Grass, and Grain and Corn. Wright says, some of their Lands, will yeild 2 Crops of English Grass, and two Ton and an half at each Crop, and plenty of after feed besides—but these must be nicely managed and largely dunged. They have in Weathersfield a large brick Meeting House, Lockwood the Minister. A Gentleman came in and told me, that there was not such another Street in America as this at Weathersfield excepting one at Hadley, and that Mr. Ingersol the Stamp Master told him, he had never seen in Phyladelphia nor in England, any Place equal to Hartford and Weathersfield.—One Joseph Webb, one Deane and one Verstille, are the principal Traders here, both in English and W. India Goods.
       Dined at the Widow Griswalls Griswolds in Weathersfield about 3 Miles from Wrights, the Road and Country are equally pleasant all the Way. Sat down to Table with the old Woman and another Woman, and a dirty, long, greybearded Carpenter who was at Work for Landlady, and might be smelled from one Room to the other—So that these Republicans are not very decent or neat. Landlady and her House-wright very very chatty about Boston, Providence, Newport, Marthas Vineyard And Nantuckett. Landlady says the Deputy Governor calls here and always has some comical Story to tell her. He asked her tother day to come down and see his Wife make cheese. He has 22 Cows, and his Women make Cheese in the forenoon and then dress up and go out, or receive Company at home.
       Rode to Middletown, and put up for the Sabbath at Shalers, near the Court House. Middleton I think is the most beautifull Town of all. When I first opened into the Town which was upon the Top of a Hill, there opened before me the most beautifull Prospect of the River, and the Intervals and Improvements, on each Side of it, and the Mountains at about 10 Miles distance both on the East and West Side of the River, and of the main Body of the Town at a Distance. I went down this Hill, and into a great Gate, which led me to the very Banks of the River. The Road lies here along the Bank of the River and on the right Hand is a fine level Tract of Interval Land as rich as the Soil of Egypt. The Lotts are divided by no Fence, but here are Strips runing back at right Angles from the River, on one is Indian Corn, on another Parrallell to it is Rye, on another Barley, on another Flax, on another a rich Burden of Clover and other English Grasses, and after riding in this enchanting Meadow for some Time you come to another Gate, which lets you into the main Body of the Town, which is ornamented as is the Meadow I just mentioned, with fine Rows of Trees and appears to me as populous, as compact and as polite as Hartford.
       The Air all along from Somers to Middleton appears to me to be very clear, dry, and elastic. And therefore, if I were to plan another Journey for my Health, I would go from Boston to Lancaster and Lunenbourg, thence to No. 4. and thence down to N. Hampton, Deerfield, Hadley, Springfield, then to Endfield, and along the River down to Seabrook, and from thence over to Rhode Island and from thence to Braintree. And here I might possibly, i.e. at No. 4. look up some Land to purchase for my Benefit, or the Benefit of my Children. But I hope I shall not take another Journey merely for my Health very soon. I feel sometimes sick of this—I feel guilty—I feel as if I ought not to saunter and loyter and trifle away this Time—I feel as if I ought to be employed, for the Benefit of my fellow Men, in some Way or other.
       In all this Ramble from Stafford, I have met with nobody that I knew, excepting Jo. Trumble, who with his father the Governor were crossing the ferry for the East Side when I was for the West.
       Bespoke Entertainment for the Sabbath, at Shalers, and drank Tea. She brought me in the finest and sweetest of Wheat Bread, and Butter, as yellow as Gold, and fine Radishes, very good Tea and sugar. I regaled without Reserve. But my Wife is 150 Miles from me at least, and I am not yet homeward bound. I wish Connecticutt River flowed through Braintree. But the barren rocky Mountains of Braintree are as great a Contrast as can be conceived to the level smoth, fertile Plains of this Country. Yet Braintree pleases me more.
       I long to be foul of Deacon Belchers Orchard. I am impatient to begin my Canal, and banks, to convey the Water all round, by the Road and the House. I must make a Pool in the Road by the Corner of my Land at the Yard in front of the House, for the cool Spring Water to come into the Road there—that the Cattle, and Hogs, and Ducks may regale themselves there.
       Looking into the Almanac, I am startled. Superior Court Ipswich is the 18th. day of June. I thought it a Week later 25. So that I have only next Week to go home 150 Miles. I must improve every Moment. It is 25 miles a day if I ride every day next Week.
      